 

Exhibit 10.23

 

SECOND amendment to

amended and restated

Limited Liability Company Agreement

FOR

BR-NPT SPRINGING ENTITY, LLC,

A DELAWARE LIMITED LIABILITY COMPANY

 

This SECOND Amendment to amended and restated Limited Liability Company
Agreement (this “Second Amendment”) is made as of the 2nd day of April, 2014, by
BR-NORTH PARK TOWERS, LLC, as managing member (the “Manager”), for itself and on
behalf of the members set forth on Schedule A hereto (collectively, the
“Members”).

 

WHEREAS, an Amended and Restated Limited Liability Company Agreement dated
April 30, 2013, as amended by that certain First Amendment to Amended and
Restated Limited Liability Company Agreement (as so amended, the “LLC
Agreement”) for BR-NPT Springing Entity, LLC (the “Company”), was previously
entered into by and among the Members and the Manager.

 

WHEREAS, the Company on the date hereof has sold the Property to BRG North Park
Towers, LLC (Delaware LLC) (“BRG”) in exchange for limited partnership units
totaling 3.5% of the limited partnership in Bluerock Residential Holdings, L.P.
(Delaware LP) (“OP”), the operating partnership of Bluerock Residential Growth
REIT, Inc. (Maryland corporation) (“REIT”), pursuant to that certain
Contribution Agreement between REIT and the Company dated March 10, 2014.

 

WHEREAS, BRG has assumed the Loan and the Company is no longer liable for same.

 

WHEREAS, the parties hereto wish to amend the LLC Agreement as hereinafter
provided.

 

NOW, THEREFORE, the parties hereto modify and amend the LLC Agreement, effective
as of the date hereof, as follows:

 

1.          Section 2.03 of the LLC Agreement is hereby modified and amended to
delete the second sentence thereof.

 

2.          Sections 7.05 (b), (c) and (e) of the LLC Agreement are deleted in
their entirety.

 

3.          Section 9.01 of the LLC Agreement is deleted in its entirety.

 

4.          Section 9.03 of the LLC Agreement is deleted in its entirety.

 

5.          Section 11.01(e) of the LLC Agreement is deleted in its entirety.

 

6.          This Second Amendment is intended to be effective from and after the
date set forth above.

 

[SIGNATURE ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF the undersigned has duly executed this Second Amendment as of
the date first set forth above.

 

MANAGER: BR-NORTH PARK TOWERS, LLC,   a Delaware limited liability company      
  By: Bluerock Real Estate, L.L.C.,     a Delaware limited liability company,  
  its manager           By: /s/ Jordan Ruddy       Jordan Ruddy       Authorized
Signatory

 

2

 

 

SCHEDULE A

 

MEMBERS

 

[image_004.jpg] 

 

 

 



